                  IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF NEW MEXICO



JOE H. LUCERO,

              Plaintiff,

v.                                                              CIV 19-0383 KG/KBM

HSBC, Bank, N.A.,

              Defendant.



      ORDER DENYING MOTION FOR RECONSIDERATION
       THIS MATTER is before the Court on Plaintiff’s “Response to Denial for

Appointment of Counsel” (Doc. 20), filed August 19, 2019, which the Court construes as

a Motion for Reconsideration of its July 10, 2019 Order Denying Appointment of

Counsel. In that Order, the Court denied Plaintiff’s Motion for Appointment of Counsel,

reasoning that Plaintiff had failed to demonstrate indigency or to identify steps he had

taken to secure counsel. Doc. 14 at 2. Additionally, the Court determined that Plaintiff

had demonstrated the ability to set forth his claims and allegations with sufficient clarity

to enable the Court to proceed without counsel to assist him. Id.

       Plaintiff now apparently seeks reconsideration of that order, alleging as follows:

       Your decision to deny me appointment of counsel is racist, and in a direct
       conspiracy with lawyers, Charles Curran, lawyer for H.S.B.C. Bank U.S.A.
       N.A. Attorney General [] Balderas is looking into this predatory loan by the
       bank involved. Larry Barker of Channel 13, also has paperwork, and has
       talked to Hector Balderas (AG) about the corruption of judges involved in

                                             -1-
       these cases.

Doc. 20 at 2.

       Grounds meriting a motion to reconsider include (1) an intervening change in the

controlling law; (2) new evidence previously unavailable; and (3) the need to correct

clear error or prevent manifest injustice. Brumark Corp. v. Samson Resources Corp., 57

F.3d 941, 948 (10th Cir. 1995). A motion for reconsideration is proper where the court

has clearly misapprehended the facts, a party’s position, or the controlling law, but is not

appropriate to revisit issues already addressed in prior filings. See Van Skiver v. United

States, 952 F.2d 1241, 1243 (10th Cir. 1991); Servants of the Paraclete v. Does, 204

F.3d 1005, 1012 (10th Cir. 2000).

       Plaintiff’s motion does not rely on an intervening change in the law, does not

disclose any previously unavailable evidence relevant to the issue of appointment of

counsel, and does not present any need to correct clear or manifest injustice. Instead,

Plaintiff expresses his disagreement with the Court’s ruling and makes unsupported

allegations concerning the Court’s motivations in denying him the appointment of

counsel. To the extent that he asks the Court to revisit this ruling, his request is denied.

       Wherefore,

       IT IS HEREBY ORDERED that Plaintiff’s “Response to Denial for Appointment of

Counsel” (Doc. 20), which the Court construes as a Motion for Reconsideration, is

denied.



                            ________________________________________
                            UNITED STATES MAGISTRATE JUDGE




                                             -2-
